DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and under examination in this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2020 has been considered by the examiner.
Claim Objection
Claim 3 is objected for referring to claims 1 or 2. Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15 is drawn to The immunogenic pharmaceutical composition according to claim 1, wherein the peptide comprises HPV16 E6 109-140 (SEQ ID NO: 39).
Claim 16 is drawn to The immunogenic pharmaceutical composition according to claim 1, wherein the peptide consists of HPV16 E6 109-140 (SEQ ID NO: 39). 
Claim 17 is drawn to The immunogenic pharmaceutical composition according to claim 1, wherein the peptide comprises HPV16 E6 127-158 (SEQ ID NO: 39).

Claims 16 and 18 require that the peptide consists of HPV16 E6 109-140 (SEQ ID NO: 39) and HPV16 E6 127-158 (SEQ ID NO: 39). SEQ ID NO: 35 is 35 amino acids in length. There are 31 amino acids between HPV16 E6 109-140 and HPV16 E6 127-158. Applicant is required to correct or clarify how SEQ ID NO: 39, consisting of 35 amino acids, can fit within 31 amino acids of HPV16 E6 109-140 and HPV16 E6 127-158. 
Additionally, HPV16 E6 109-140 and HPV16 E6 127-158 comprise overlapping amino acids however SEQ ID NO: 39 does not fit both between HPV16 E6 109-140 and HPV16 E6 127-158. Clarification and/or correction is required. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 9,562,075. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims the present claims are drawn An immunogenic pharmaceutical composition comprising: (a) a peptide having a length of no more than 45 amino acids and comprising at 5 least 31 and no more than 35 contiguous amino acids from the amino acid sequence of an HPV E7 protein, wherein the contiguous amino acid sequence comprises at least one of SEQ ID NOs: 7, 14, 22, 24, 25, or 26; and
(b) an immune-stimulating amount of a pharmaceutically acceptable adjuvant and the claims of the US Patent No. 9,562,075 are drawn to a method for treatment of an HPV-induced intraepithelial neoplasia or cancer selected from a Human Papilloma Virus (HPV) infection, an HPV associated malignancy, a Cervical Intra-epithelial Neoplasia (CIN), a vulva Intra-epithelial Neoplasia (VIN), an Anal Intra-epithelial Neoplasia (AIN), a Vaginal Intra-epithelial Neoplasia (VAIN), a Penile Intra-epithelial Neoplasia (PIN), a cervical cancer, a vulva cancer, an anal cancer, a vaginal cancer, a head and neck cancer or a penile cancer, in a human in need thereof, the method comprising administering intradermally to said human a composition comprising a pool of the following peptides: (i) a peptide comprising SEQ ID NO: 7 and a peptide comprising SEQ ID NO: 8; (ii) a peptide comprising SEQ ID NO: 9 and a peptide comprising SEQ ID NO: 10; (iii) a peptide comprising SEQ ID NO: 11 and a peptide comprising SEQ ID NO: 12; (iv) a peptide comprising SEQ ID NO: 13, a peptide comprising SEQ ID NO: 14, and a peptide comprising SEQ ID NO: 15; (v) a peptide comprising SEQ ID NO: 16 and a peptide comprising SEQ ID NO: 17; (vi) a peptide comprising SEQ ID NO: 18 and a peptide comprising SEQ ID NO: 19; and/or, (vii) a combination thereof, wherein the peptides are of 22-45 contiguous amino 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648